DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to distributed relay system.
The closest prior of records fails to teach the allowable features of claims 1-25.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, the claimed limitations “a relay node master unit communicatively coupled to a base station, wherein the relay node master unit is configured to demodulate and decode downlink signals from the base station to recover control-panel and user-panel; and
one or more remote relay antenna units located remotely from the relay node master unit and communicatively coupled to the relay node master unit, wherein the one or more relay antenna units are configured to demodulate uplink signals from user equipment in a coverage zone to recover encoded data communicated in accordance with a modulation scheme;
 wherein the relay node master unit is configured to communicate demodulated and decoded data and/or demodulated data with the one or more remote relay antenna units via one or more transport interfaces, wherein the one or more remote relay antenna units are configured to communicate radio frequency signals to the coverage zone via one or more antennas;
wherein the relay node master unit comprises a backhaul interface and an access interface, wherein the backhaul interface is configured to implement communications between the relay node master unit and the base station, wherein the access interface is configured to implement communications between the one or more remote relay antenna units and user equipment”; as for independent claim 15, the claimed limitations “a backhaul interface configured to implement communication between the relay node master unit and a base station, wherein the backhaul interface includes one or more circuits configured to demodulate and decode downlink signals from the base station to recover control-plane and user-plane data;
an access interface configured to implement communication between the relay node master unit and one or more remote relay antenna units of the distributed relay,
wherein the one or more remote relay antenna units are configured to provide radio frequency signals to a coverage zone via one or more antennas;
one or more transport interfaces configured to output demodulated and decoded downlink data and/or demodulated downlink data to the one or more remote relay antenna units, wherein the one or more transport interfaces are configured to receive demodulated and decoded uplink data and/or demodulated uplink data from the one or more remote relay antenna units; and
a controller configured to modify demodulated and decoded data and/or demodulated data exchanged between the backhaul interface and the access interface”; as for independent claim 22, the claimed limitations “an access interface configured to implement communication between the remote relay antenna unit, user equipment, and a relay node master unit of the distributed relay,
wherein the access interface is configured to receive and transmit radio frequency signals in a coverage zone via one or more antennas, wherein the access interface includes one or more circuits configured to demodulate uplink signals from user equipment in the coverage zone to recover encoded data communicated in accordance with a modulation scheme;
a transport interface configured to output demodulated and decoded data and/or demodulated uplink data to the relay node master unit, wherein the transport interface is configured to receive demodulated and decoded downlink data and/or demodulated downlink data from the relay node master unit; and
an antenna port” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/02/2022